DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 16-19 is objected to because of the following informalities:
Claim 7 recites the one or more sensors transmitting a motion signal to … (line 4).  Suggest adding “motion” in front of sensors to match the one or more motion sensors cited in line 3.
Similarly, Claim 16/17 recites the biometric or health monitoring sensor in lines 1-2.  It is suggested adding at least one after “the” to match the at least one biometric or health monitoring sensor cited in Claim 15 line 2.
Claim 18 recites wherein the device which detects galvanic skin response of the user.  Suggest deleting which.
Claim 19 recites the level of arousal of the user … in line 3.  Suggest deleting the since “level of arousal of the user …” is first cited.  Appropriate correction is required.
2 recites an augmented virtuality environment (lines 3-4).  Applicant is kindly reminded to confirm whether Applicant intends to recite augmented virutality environment or “augmented virtual environment”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
a controller configured to determine … in Claim 6;  a virtual space generator configured to generate a virtual space for … in Claim 23 and an arranger; … the arranger being configured to receive …, determine …, and transmit … in Claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 15-21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al. (US 2016/0077547 A1).
Regarding Claim 1, Aimone discloses an immersive ([0175]: using Immersive VR+EEG to Practice Activities) audiovisual ([0088]: an external audiovisual event) training ([0002]: Embodiments described herein relate more particularly to wearable devices with bio-signal sensors for training) system, comprising: 
a trainer platform computer (Fig.2: notice Computing Device 220 or Fig.1: 160 Other Computing Device) generating a training program ([0030]: a training program); 
a content management computer (Fig.1: 150 Computing Device) receiving the training program from the trainer platform computer over a first network ([0054]: The other computing device 160 may also be a server over the Internet or other network), the content management computer retrieving educational content ([0159]: Deliver Educational Content), background content, and challenges content based on the training program ([0102]: Parker uses the training system 100 to build or engage a virtual practise space or VR environment where he can practise giving his speech. The space matches the physical environment where he will be delivering the speech: the size of the space, lighting and weather conditions, and how many people will be in attendance, as well as ambient noise like coughing, sneezing, murmuring, or the sound of mobile devices.  The size, lighting and weather conditions are background content and the ambient noise is the challenge content); and 
a viewing device (Fig.15: Stereoscopic Display 508) receiving the background content, the challenges content, and the educational content over a second network ([0181]: The computer device 500 may form part of a network via a network interface 511, allowing the computer device 500 to communicate with other suitably configured data processing systems.  Note Aimone does not explicitly recite there are a trainer platform computer, a content management computer, a viewing device, a first and a second networks wherein the content management computer receives a training program from the trainer platform computer through the first network and the viewing display receives related information through a second network.  However Aimone teaches or suggests the immersive educational system can be set up through a network system as shown in Fig.1/9/16.  Also see [0054]: The other computing device 160 is in communication with the wearable device 105 and provides the wearable device 105 with content to create a VR (Virtual Reality) environment. ... The other computing device 160 may also be a server over the Internet or other network.  [0069]: The computing devices may include one or more client or server computers in communication with one another over a near-field, local, wireless, wired, or wide-area computer network, such as the Internet, and of the computers may be configured to receive signals from sensors of the wearable device.  Therefore it would have been obvious to a POSITA before the effective filing date of the claimed invention to modify the virtual immersive simulation system and to include a trainer platform computer, a content management computer, a viewing device, a first and a second networks and configure them as claimed above in order to use the existing computing resources or for other technic implantation considerations) to display a simulated environment ([0028]: VR may provide a computer simulated experience that replicates, creates or enhances an environment that simulates physical presence in places in the real or non-real world), the background content containing information on a visual background to display in the simulated environment, the challenges content containing data concerning one or more challenges to present to a user of the viewing device, said one or more challenges being configured to test a professional skill of the user ([0102]: Aimone discloses providing a simulation environment for a user to build or engage a virtual practise space or VR environment where he can practise giving his speech.  The VR application 315 tests Parker's ability to handle the stress of giving his speech ... The speech delivery may be one or more VR events and audience response may also be VR events); 
the viewing device having: 
a processor to process the background content and the challenges content for generating the simulated environment, the processor processing the educational content to generate an enrichment module, the enrichment module comprising a list of notes on the professional skill ([0099]: The training system 100 provides feedback 470 to Walt based on his score 450 so that he may then improve his future scores.  Also see [0120]: auto-generated notes (examples of feedback or VR events)); and 
a display unit (Fig.1: VR Display 110) displaying the simulated environment and presenting the enrichment module within the simulated environment ([0029]:  In some embodiments, the feedback may be provided as a visual representation in the VR environment to have effects in the VR environment, including during the VR event to provide visual, real time or near real time feedback); 
wherein the simulated environment is adapted to immerse the user in a practice session for practicing the professional skill ([0084]: The feedback 470 to user 305 optionally may be provided in real time or near real time to the user 305 while the content is being streamed for the VR environment. This real time feedback 470 is given when the user state 425 (or the effect 415) deviates from the desired user state 435 (or desired effect 440), for example, as a sound through the sound generator 140 and/or a visual indicator in the VR environment being presented to the user 305. The feedback may be provided in real time or near real time during the VR event. The feedback may have additional effects in the VR environment to update or modify the stream of content.  Also see [0102]: Aimone discloses providing a simulation environment for a user to build or engage a virtual practise space or VR environment where he can practise giving his speech).

Regarding Claim 2, Aimone discloses wherein the simulated environment is one of: a virtual reality environment, an augmented reality environment, a mixed reality environment, or an augmented virtuality environment ([0041]: an interactive virtual reality (“VR”) environment for a user).

3-4, Aimone teaches or suggests wherein the educational content is stored in a content database that is communicatively connected to the content management computer and wherein at least one of the background content or the challenges content is stored on a training database, said training database is communicatively connected to the content management computer (Fig.1 and [0054]: The other computing device 160 is in communication with the wearable device 105 and provides the wearable device 105 with content to create a VR (Virtual Reality) environment.  Also see [0067]: The one or more computer servers may include local, remote, cloud based or software as a service platform (SAAS) servers).

Regarding Claim 5, Aimone discloses wherein the viewing device is a headset or head-mounted display (Fig.1 and [0057]: The wearable device 105 is, for example, a wearable headset worn on a user's head).

Regarding Claim 6, Aimone teaches or suggests wherein the viewing device further includes a controller configured to determine how the simulated environment is displayed to the user, the controller producing a display signal to the display unit (Fig.1: Computing Device 150 and [0057]: The computing device 150 of the wearable device 105 is configured to create a VR environment on the stereoscopic display 110 and sound generator 140 for presentation to a user).

Regarding Claim 7, Aimone teaches or suggests wherein the viewing device further includes: one or more motion sensors configured to detect movement of the viewing device relative to a base position, the one or more sensors transmitting a motion signal to at least one of the processor or the controller to control how the simulated environment is displayed to the user ([0121]: The system of present invention can collate data from multiple inputs, including the EEG sensors, a camera, a microphone, motion detection, and temperature.  [0135]: Embodiments described herein can track data inputs related to focus and attention, such as EEG sensing, eye-tracking, heart rate, and motion, and translate it into outputs like dynamic changes to a virtual environment, text messages, virtual prompts, and reports on attention).

Regarding Claims 8-9, Aimone discloses wherein the one or more motion sensors comprises an accelerometer and wherein the one or more motion sensors comprises a gyroscope ([0055]: The tracker 145 is an inertial sensor for measuring movement of the wearable device 105. It detects the 3-dimensional coordinates of the wearable device 105 and accordingly its user's location, orientation or movement in the VR environment including the user's gaze direction. The tracker 145, for example, comprises one or more accelerometers and/or gyroscopes).

Regarding Claim 10, Aimone teaches or suggests wherein the viewing device further includes: 
a user interface configured to receive commands from the user, the user interface transmitting an input signal to the processor, the input signal indicative of user interaction with the simulated environment, the processor adjusting the simulated environment according to the input signal ([0025]: Embodiments described herein may provide an integrated computing device or system with an interactive VR environment with visual output data to provide a computer simulation of physical elements for training. A user may interact with the VR environment using various input devices including bio-signal sensors and in response the VR environment may update or modify to provide enhanced training applications).

Regarding Claim 11, Aimone discloses wherein the user interface includes a microphone ([0121]: The system of present invention can collate data from multiple inputs, including the EEG sensors, a camera, a microphone, motion detection, and temperature).

Regarding Claim 12, Aimone teaches or suggests wherein the user interface includes a touchpad to control the practice session and interact with the enrichment module and objects within the simulated environment ([0003]: A user may provide input to a computing device for example using a keyboard, mouse, track pad, touch screen, or motion-capture devices.  Also see [0025]: Embodiments described herein may provide an integrated computing device or system with an interactive VR environment with visual output data to provide a computer simulation of physical elements for training).

Regarding Claim 15, Aimone discloses wherein the viewing device further includes at least one biometric or health monitoring sensor ([0058]: The facial bio-signal sensors 130 measure, include, electrical bio-signals such as EEG, EMG (Electromyograph) and EOG (Electrooculography), as well as FNIRS (functional near infrared spectroscopy)), the at least one biometric or health monitoring sensor detecting biological responses of the user during the practice session ([0158]: Using Biometric Inputs to Modify Anxiety/Stress Levels Based on Desired User Environment).

Regarding Claim 16, Aimone discloses wherein the biometric or health monitoring sensor includes a heart rate monitor ([0068]: the sensors include one or more bio-signal sensors 120, such as electroencephalogram (EEG) sensors, galvanometer sensors, electrocardiograph sensors, heart rate sensors, eye-tracking sensors, blood pressure sensors, pedometers, gyroscopes, and any other type of sensor).

Regarding Claim 17, Aimone discloses wherein the biometric or health monitoring sensor includes a device which detects electrical and/or non-electrical biosignals of the user ([0068]: The sensors may be of various types, including: electrical bio-signal sensor in electrical contact with the user's skin; capacitive bio-signal sensor in capacitive contact with the user's skin; blood flow sensor measuring properties of the user's blood flow).

Regarding Claim 18, Aimone discloses wherein the device which detects galvanic skin response of the user ([0068]: the sensors include one or more bio-signal sensors 120, such as electroencephalogram (EEG) sensors, galvanometer sensors, electrocardiograph sensors, heart rate sensors, eye-tracking sensors, blood pressure sensors, pedometers, gyroscopes, and any other type of sensor.  The sensors may be of various types, including: electrical bio-signal sensor in electrical contact with the user's skin; capacitive bio-signal sensor in capacitive contact with the user's skin; blood flow sensor measuring properties of the user's blood flow; and wireless communication sensor placed sub-dermally underneath the user's skin. Other sensor types may be possible).

19, Aimone discloses wherein the at least one biometric or health monitoring sensor transmits a biofeedback signal to the processor, which monitors the level of arousal of the user during the practice session ([0088]: ECG can be used to infer the level of a user's arousal. These biological features calculated by the biological signal processing pipeline 345 can be correlated to VR events 430 and are used by the user state estimator 325 along with other features extracted by 345 to estimate a user state 425. These features of the biological signals provide a rich set of information for the data mining improver 330 to increase the accuracy of the prediction models of user state 425).

Regarding Claim 20, Aimone discloses wherein the processor adjusts the simulated environment based on the level of arousal of the user ([0088]: ECG can be used to infer the level of a user's arousal. These biological features calculated by the biological signal processing pipeline 345 can be correlated to VR events 430 and are used by the user state estimator 325 along with other features extracted by 345 to estimate a user state 425. These features of the biological signals provide a rich set of information for the data mining improver 330 to increase the accuracy of the prediction models of user state 425.  [0030]: In some embodiments, there may be multiple VR events provided as a sequence of VR events as part of a training program. The sequence may be a dynamic sequence that may modify or vary based on the user state score or other aspects of the VR environment or user states).

Regarding Claim 21, Aimone discloses wherein the viewing device is configured to connect to a wireless-enabled wearable device (Fig.1 and [0069]: The computing devices may include one or more client or server computers in communication with one another over a near-field, local, wireless, wired, or wide-area computer network, such as the Internet, and of the computers may be configured to receive signals from sensors of the wearable device), the wearable device monitoring a heart rate of the user ([0068]: the sensors include one or more bio-signal sensors 120, such as electroencephalogram (EEG) sensors, galvanometer sensors, electrocardiograph sensors, heart rate sensors, eye-tracking sensors, blood pressure sensors, pedometers, gyroscopes, and any other type of sensor) and transmitting a signal to the processor for recording ([0120]: As Jim experiences the cliff side walk (VR event), his mental and emotional responses are recorded and scored via the system to provide feedback).

Regarding Claim 23, Aimone discloses an immersive ([0175]: using Immersive VR+EEG to Practice Activities) audiovisual ([0088]: an external audiovisual event) training ([0002]: Embodiments described herein relate more particularly to wearable devices with bio-signal sensors for training) system, comprising: 
a trainer platform computer (Fig.2: notice Computing Device 220 or Fig.1: 160 Other Computing Device) generating a training program ([0030]: a training program); 
a content management computer (Fig.1: 150 Computing Device) receiving the training program from the trainer platform computer over a first network ([0054]: The other computing device 160 may also be a server over the Internet or other network), the content management computer retrieving educational content ([0159]: Deliver Educational Content), background content, and challenges content based on the training program ([0102]: Parker uses the training system 100 to build or engage a virtual practise space or VR environment where he can practise giving his speech. The space matches the physical environment where he will be delivering the speech: the size of the space, lighting and weather conditions, and how many people will be in attendance, as well as ambient noise like coughing, sneezing, murmuring, or the sound of mobile devices.  The size, lighting and weather conditions are background content and the ambient noise is the challenge content); and 
a viewing device (Fig.15: Stereoscopic Display 508) receiving the background content, the challenges content, and the educational content over a second network ([0181]: The computer device 500 may form part of a network via a network interface 511, allowing the computer device 500 to communicate with other suitably configured data processing systems.  Note Aimone does not explicitly recite there are a trainer platform computer, a content management computer, a viewing device, a first and a second networks wherein the content management computer receives a training program from the trainer platform computer through the first network and the viewing display receives related information through a second network.  However Aimone teaches or suggests the immersive educational system can be set up through a network system as shown in Fig.1/9/16.  Also see [0054]: The other computing device 160 is in communication with the wearable device 105 and provides the wearable device 105 with content to create a VR (Virtual Reality) environment. ... The other computing device 160 may also be a server over the Internet or other network.  [0069]: The computing devices may include one or more client or server computers in communication with one another over a near-field, local, wireless, wired, or wide-area computer network, such as the Internet, and of the computers may be configured to receive signals from sensors of the wearable device.  Therefore it would have been obvious to a POSITA before the effective filing date of the claimed invention to modify the virtual immersive simulation system and to include a trainer platform computer, a content management computer, a viewing device, a first and a second networks and configure them as claimed above in order to use the existing computing resources or for other technic implantation to display a simulated environment ([0028]: VR may provide a computer simulated experience that replicates, creates or enhances an environment that simulates physical presence in places in the real or non-real world), the viewing device having: 
a virtual space generator configured to generate a virtual space for the simulated environment ([0057]: The computing device 150 of the wearable device 105 is configured to create a VR environment on the stereoscopic display 110 and sound generator 140 for presentation to a user) based on the background content and the challenges content, the background content containing information on a visual background to display in the simulated environment, the challenges content containing data concerning one or more challenges to present to a user of the viewing device, said one or more challenges being configured to test a professional skill of the user ([0102]: Aimone discloses providing a simulation environment for a user to build or engage a virtual practise space or VR environment where he can practise giving his speech.  The VR application 315 tests Parker's ability to handle the stress of giving his speech ... The speech delivery may be one or more VR events and audience response may also be VR events), the virtual space generator using the educational content to provide an enrichment module within the virtual space ([0029]:  In some embodiments, the feedback may be provided as a visual representation in the VR environment to have effects in the VR environment, including during the VR event to provide visual, real time or near real time feedback), the enrichment module comprising a list of notes on the professional skill ([0102]: Aimone discloses providing a simulation environment for a user to build or engage a virtual practise space or VR environment where he can practise giving his speech.  The VR application 315 tests Parker's ability to handle the stress of giving his speech ... The speech delivery may be one or more VR events and audience response may also be VR events); and
a display unit displaying the simulated environment and presenting the enrichment module within the simulated environment ([0029]); 
wherein the simulated environment is adapted to immerse the user in a practice session for practicing the professional skill ([0084]: The feedback 470 to user 305 optionally may be provided in real time or near real time to the user 305 while the content is being streamed for the VR environment. This real time feedback 470 is given when the user state 425 (or the effect 415) deviates from the desired user state 435 (or desired effect 440), for example, as a sound through the sound generator 140 and/or a visual indicator in the VR environment being presented to the user 305. The feedback may be provided in real time or near real time during the VR event. The feedback may have additional effects in the VR environment to update or modify the stream of content. Also see [0102]: Aimone discloses providing a simulation environment for a user to build or engage a virtual practise space or VR environment where he can practise giving his speech).

Regarding Claim 24, Aimone discloses wherein: the viewing device includes one or more motion sensors and an arranger; the one or more motion sensors being configured to detect movement of the viewing device relative to a base position ([0121]: The system of present invention can collate data from multiple inputs, including the EEG sensors, a camera, a microphone, motion detection, and temperature); the arranger being configured to receive a motion signal from each of the one or more motion sensors, determine how the simulated environment is displayed to the user based on the motion signal, and transmit a display signal to the display unit ([0135]: Embodiments described herein can track data inputs related to focus and attention, such as EEG sensing, eye-tracking, heart rate, and motion, and translate it into outputs like dynamic changes to a virtual environment, text messages, virtual prompts, and reports on attention).

Regarding Claim 25, Aimone discloses an immersive ([0175]: using Immersive VR+EEG to Practice Activities) audiovisual ([0088]: an external audiovisual event) training ([0002]: Embodiments described herein relate more particularly to wearable devices with bio-signal sensors for training) system, comprising: 
a viewing device (Fig.15: Stereoscopic Display 508) configured to generate a training program for a user to practice a professional skill ([0107]: Geoff tees up and practices his swing in the VR environment); and 
a content management computer (Fig.1:Computing device 150) receiving the training program ([0030]: a training program) from the viewing device over a network (Fig.1 and [0054]: the other computing device 160 is in communication with the wearable device 105 and provides the wearable device 105 with content to create a VR (Virtual Reality) environment), the content management computer retrieving educational content ([0159]: Deliver Educational Content), background content, and challenges content based on the training program ([0102]: Parker uses the training system 100 to build or engage a virtual practise space or VR environment where he can practise giving his speech. The space matches the physical environment where he will be delivering the speech: the size of the space, lighting and weather conditions, and how many people will be in attendance, as well as ambient noise like coughing, sneezing, murmuring, or the sound of mobile devices.  Note Simone does not explicitly use the phrase background content and challenges content.  However it would have been obvious to a POSITA to have recognized that the size, lighting and weather conditions are ; 
the viewing device receiving the background content, the challenges content, and the educational content over the network to display a simulated environment, the background content containing information on a visual background to display in the simulated environment, the challenges content containing data concerning one or more challenges to present to a user of the viewing device, said one or more challenges being configured to test a professional skill of the user ([0102]: Aimone discloses providing a simulation environment for a user to build or engage a virtual practise space or VR environment where he can practise giving his speech.  The VR application 315 tests Parker's ability to handle the stress of giving his speech ... The speech delivery may be one or more VR events and audience response may also be VR events); 
the viewing device having: 
a processor to process the background content and the challenges content for generating the simulated environment, the processor processing the educational content to generate an enrichment module, the enrichment module comprising a list of notes on the professional skill ([0099]: The training system 100 provides feedback 470 to Walt based on his score 450 so that he may then improve his future scores.  Also see [0120]: auto-generated notes (examples of feedback or VR events)); and
a display unit (Fig.1: VR Display 110) displaying the simulated environment and presenting the enrichment module within the simulated environment ([0029]:  In some embodiments, the feedback may be provided as a visual representation in the VR environment to have effects in the VR environment, including during the VR event to provide visual, real time or near real time feedback); 
wherein the simulated environment is adapted to immerse the user in a practice session for practicing the professional skill ([0084]: The feedback 470 to user 305 optionally may be provided in real time or near real time to the user 305 while the content is being streamed for the VR environment. This real time feedback 470 is given when the user state 425 (or the effect 415) deviates from the desired user state 435 (or desired effect 440), for example, as a sound through the sound generator 140 and/or a visual indicator in the VR environment being presented to the user 305. The feedback may be provided in real time or near real time during the VR event. The feedback may have additional effects in the VR environment to update or modify the stream of content).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al. (US 2016/0077547 A1) as applied to Claim 10 above, and further in view of Shiu et al. (US 2016/0180591 A1).
Regarding Claim 13, Aimone teaches or suggests wherein the user interface comprises a a ([0031]: the computing device is further configured to receive the bio-signal data from the facial bio-signal sensor and the inertial sensor for a user head and eye gaze direction, wherein the user states further comprises the user head and eye gaze direction, and the desired user states further comprises a desired user head and eye gaze direction.  Also see [0028]: According to an aspect of embodiments described herein, there is provided training apparatus with an input device and a wearable computing device with a bio-signal sensor and a display to provide an interactive VR environment for a user, the bio-signal sensor receives bio-signal data from the user, the bio-signal sensor comprising a brainwave sensor).
But Aimone fails to disclose wherein the user interface comprises an image sensor focused on at least one eye of the user and the image sensor being configured to track movement of the at least one eye and transmit an image signal, and the processor using the image signal to provide gaze control to interact with the enrichment module.
However Shiu teaches or suggests including an image sensor focused on at least one eye of the user ([0027]: The front-facing camera(s) and flashlight(s) may be leveraged to capture optical images of one or both eyeballs of the user. The images may be analyzed in the mobile device to extract the gaze direction of one or both eyeballs of the user. The gaze direction may be applied immediately in the mobile device) and the image sensor being configured to track movement of the at least one eye and transmit an image signal, and the processor using the image signal to provide gaze control to interact with the enrichment module ([0047]: When a user begins to use an example HMD of the present disclosure for an immersive/VR session, the front facing camera of the mobile device is also turned on to a preview mode to gather gaze information for a processing unit of the mobile device to compute the location at which an eye of the user is looking. The gaze information may then be used in a variety of applications for additional benefits. Such applications may include, for example and not limited to, foveated rendering, pointing device and interaction with virtual characters).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the enhance the immersive experience of VR since eye tracking allows for a natural mode of user interaction as taught by Shiu ([0004]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al. (US 2016/0077547 A1) as applied to Claim 10 above, and further in view of Stafford et al. (US 2016/0306431 A1).
Regarding Claim 14, Aimone fails to disclose wherein the user interface includes a wired glove configured to detect hand movements of the user and interpret the hand movements as said commands from the user.
However Stafford teaches or suggests using wired or wireless gloves as a gesture input ([0118]:  use of the hands or the glove to perform the pinch and hold gesture and/or additional gestures makes a user feel as if he/she is performing a natural hand movement to interact with the scene) had been known to a POSITA before the effective filing date of the claimed invention for better immersive control of 3D content ([0204]).
Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Stafford into that of Aimone and to add the limitation of wherein the user interface includes a wired glove configured to detect hand movements of the user and interpret the hand movements as said commands from the user for better immersive control of 3D content as taught by Stafford ([0204]).

22 is rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al. (US 2016/0077547 A1) as applied to Claim 1 above, and further in view of Faaborg et al. (US 2017/0092235 A1).
Regarding Claim 22, Aimone discloses wherein the viewing device is configured to connect to a wireless-enabled wearable device (Fig.1 and [0069]: The computing devices may include one or more client or server computers in communication with one another over a near-field, local, wireless, wired, or wide-area computer network, such as the Internet, and of the computers may be configured to receive signals from sensors of the wearable device) and transmitting a signal to the processor for recording ([0154]: The brainwave responses of the test subjects are recorded in relation to whether each change produces a positive or negative result in terms of metrics that benefit productivity).
But Aimone fails to explicitly recite the wearable device monitoring a posture of the user and transmitting a signal to the processor for recording.
However Faaborg teaches or suggests the wearable device monitoring a posture of the user ([0036]: the system 300 can be used to detect or determine one or more physical aspects of a user accessing an electronic device (e.g., HMD 104) including, but not limited to a detected position within the virtual environment for the user, a posture of the user, a detected position within a physical space for the user, a detected height of the user, and/or a reach distance pertaining to an arm span associated with the user).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Faaborg into that of Aimone and to include the limitation of the wearable device monitoring a posture of the user and transmitting a signal to the processor for recording in order to enable at least one capability in the virtual environment to account for a seated position of the user, in response to determining that a user accessing the first electronic device is in a seated position while accessing the first electronic device as taught by Faaborg ([0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YINGCHUN HE/Primary Examiner, Art Unit 2613